USCA4 Appeal: 22-6480      Doc: 11         Filed: 08/26/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6480


        UNITED STATES OF AMERICA,

                             Petitioner - Appellee,

                      v.

        DUANE LETROY BERRY,

                             Respondent - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. W. Earl Britt, Senior District Judge. (5:20-hc-02085-BR)


        Submitted: August 23, 2022                                        Decided: August 26, 2022


        Before GREGORY, Chief Judge, HEYTENS, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Duane Letroy Berry, Appellant Pro Se. Genna Danelle Petre, Special Assistant United
        States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
        Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6480      Doc: 11         Filed: 08/26/2022      Pg: 2 of 2




        PER CURIAM:

               Duane Letroy Berry seeks to appeal the district court’s order directing the parties in

        the civil commitment proceeding pending against him to inform it whether they preferred

        it to proceed with a hearing or stay that hearing pending resolution of his prior effort to

        appeal. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and

        certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b);

        Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949). The order Berry

        seeks to appeal is neither a final order nor an appealable interlocutory or collateral order.

        Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                       DISMISSED




                                                     2